FILED
                            NOT FOR PUBLICATION                              JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50326

               Plaintiff - Appellee,             D.C. No. 8:04-cr-00317-AHS

  v.

JEFFREY SEUNG KIM,                               MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jeffrey Seung Kim appeals from the district court’s order revoking

supervised release and imposing a sentence that included the added supervised

release condition that he participate in a Residential Reentry Center for a period of

six months. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Pursuant to Anders v. California, 386 U.S. 738 (1967), Kim’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Kim the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                   09-50326